Citation Nr: 0705726	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy of the upper and lower extremities, on a direct 
basis and including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Charles Mills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1972, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the above claim.  

In June 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDING OF FACT

Peripheral neuropathy of the upper and lower extremities is 
etiologically related to exposure to herbicides during the 
veteran's period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities have 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the veteran's claim.  The Board 
is taking action favorable to the veteran as to the issue of 
service connection for chronic peripheral neuropathy of the 
upper and lower extremities, and a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992). 

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2006) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The veteran seeks service connection for chronic peripheral 
neuropathy of the upper and lower extremities.  While several 
diseases and disorders are presumptively linked to presumed 
herbicide exposure such as is present in this case, the 
disorder in question is not among them.  See 38 C.F.R. § 
3.309(e) (2006) (Listing presumptively-linked disorders as 
chloracne or other acneiform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; Porphyria cutanea tarda; 
Type II diabetes mellitus; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994). Competent 
medical evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, while the law as to presumptive service 
connection does not apply because the claimed disorder is not 
included in 38 C.F.R. § 3.309(e), above, the veteran has 
provided a competent medical opinion linking the disorder to 
military service.  Combee, above.  There is no competent 
medical opinion evidence against the claim, and the benefit 
will be granted.  

The veteran's service medical records are negative for any 
objective findings of a disability manifested by peripheral 
neuropathy of the extremities.  The DD Form 214 (Armed Forces 
of the United States Report of Transfer or Discharge) shows 
that the veteran had service in the Republic of Vietnam from 
June 1969 to June  1970.

Subsequent to service, VA outpatient treatment records dated 
from December 1999 to October 2004 show intermittent reports 
of symptoms associated with peripheral neuropathy of the 
upper and lower extremities.  In April 2000, the veteran 
provided a 10 to 15 year history of symptoms associated with 
peripheral neuropathy of the hands and feet.  In November 
2000, the veteran provided a 30 year history of peripheral 
neuropathy, beginning with the fingers and toes which spread 
to the arms and legs.  Nerve conduction studies conducted in 
April 2001 revealed that there was no clinical or 
electrodiagnostic evidence of diffuse sensory neuropathy of 
the large sensory nerve fiber bundles.  However, small C-
fiber neuropathy was not ruled out.  Subsequent VA outpatient 
treatment reports indicate that other potential causes of 
neuropathy, such as diabetes, were ruled out based on 
testing.  A diagnosis of non-diabetic peripheral neuropathy 
was indicated.

A VA Agent Orange Protocol Examination report dated in 
October 2004, shows that the veteran had an unexplained 
neuropathy or numbness that started shortly after coming back 
from Vietnam.  He had reported that this began in the fingers 
and toes, and that over time the numbness progressed to the 
mid-arms and mid-thighs.  An electromyograph dated in April 
2001 was referenced wherein small fiber disease could not be 
ruled out.  Other work ups to rule out common causes of 
neuropathy included diabetes mellitus, RPR, Lyme, HIV, and 
viral hepatitis, all of which were negative.  He also denied 
heavy metal exposure, cancers in self and family, and 
significant solvent exposures.

With regard to the neuropathy, the veteran reported pain and 
numbness.  He described constant pain over the arms and legs, 
usually six to seven on a scale of 10, but which could get up 
to 10 out of 10 about once weekly.  Some of the triggers 
included mental and physical stressors.  

Physical examination revealed decreased sensation to light 
touch and pinprick over the arms and legs up to mid-arm and 
mid-thigh regions.  The impression was unexplained neuropathy 
(with decreased light touch and pinprick sensations) over the 
arms and legs in a Vietnam War veteran.  The examiner 
concluded that as the work up to rule out common causes of 
this type of neuropathy had been non-revealing, it was as 
likely as not that the neuropathy was related to presumed 
dioxin exposure in service.



As noted above, the medical evidence of record shows that the 
veteran has had service in the Republic of Vietnam from June 
1969 to June 1970.  He is, therefore, presumed to have been 
exposed to an herbicide agent as there is no affirmative 
evidence establishing that he was not exposed to any such 
agent during service.  See 
38 C.F.R. § 3.309(e) (2006).

The veteran currently has neuropathy of small fiber 
involvement of the upper and lower extremities.  Various 
diagnostic testing was conducted to rule out the many common 
causes of the type of neuropathy currently affecting the 
veteran.  The VA examiner in October 2004 established that it 
was as likely as not that the veteran's neuropathy of small 
fiber involvement was related to presumed dioxin exposure in 
service.  This evidence supports the veteran's claim for 
service connection for peripheral neuropathy because it 
demonstrates a link between the exposure to herbicides in 
service and the current peripheral neuropathy of the upper 
and lower extremities.  In this regard, although there is no 
evidence of peripheral neuropathy in service, all the 
evidence, including that pertinent to service, establishes 
that the peripheral neuropathy was incurred as a result of 
service.  38 C.F.R. § 3.303(d) (2006).

The Statement of the Case dated in May 2005 indicates that 
the claim was denied on the basis that there was no medical 
basis for the opinion of the VA physician linking the 
disorder to presumed exposure to herbicides.  Two 
observations are relevant.  

Firstly, it is now well-settled that in its decisions, VA may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The finding of 
"no basis" to support the VA physician's opinion is a 
violation of the ruling in Colvin, absent some evidence which 
calls into question the validity of the VA physician's 
opinion.  



Moreover, the presumptive provisions of 38 C.F.R. § 3.309(e) 
do not provide competent medical opinion evidence to per se 
invalidate the opinion of the VA physician.  The National 
Academy of Sciences (NAS) periodically undertakes studies to 
ascertain whether the diseases discussed by NAS should be 
added to the list of diseases that are presumed to be 
incurred or aggravated by service. See Federal Register of 
May 20, 2003 (see 68 Fed. Reg. 27630).  


When the NAS does not find such a presumptive connection, the 
law provides that "presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid." 38 C.F.R. § 3.303(d) (2006) (Italics added).

Stated alternatively, the presumptive provisions and their 
underlying rationale as provided by NAS may not, by law, 
foreclose the establishment of direct service connection for 
the disorders that are not found to be presumptively linked 
to military service.  

The initial evaluation of such medical opinions is clearly 
within the RO's province, and in the event the initial RO 
adjudicators deem any opinions to be suspect due to such 
factors as inadequate clinical testing, a failure to fully 
discuss the demonstrated facts of record, or any other bases 
that may undermine the opinion, further competent medical 
opinion by way of appropriate VA medical examinations may  be 
conducted to ensure a comprehensive and well-informed medical 
basis for any decision.  

However, there is no evidence against the present claim, and 
service connection for peripheral neuropathy of the upper and 
lower extremities will be granted.  The RO will assign an 
appropriate disability rating for the disorder.



ORDER

Service connection for chronic peripheral neuropathy of the 
upper and lower extremities is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


